Citation Nr: 1022453	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-30 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for a herniated disc at L5-S1 with radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.J. Drucker



INTRODUCTION

The Veteran had active and inactive duty for training in the 
Louisiana Army National Guard from 1994 to 2005, with active 
duty from June to October 1994 and from March to November 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that granted service connection and an initial 
noncompensable disability rating for the Veteran's back 
disability, effective from November 25, 2004, and denied 
entitlement to service connection for PTSD.  The Veteran 
perfected an appeal as to this determination and, in a March 
2009 rating decision, the RO granted a 10 percent rating for 
his service-connected back disability, effective from 
November 25, 2004.  

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) recently held 
that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  As such, the Board has 
recharacterized the Veteran's claim on appeal to more 
accurately reflect the Court's holding in Clemons.


FINDINGS OF FACT

1.  There is no verified stressor event alleged to support a 
diagnosis of PTSD.

2.  The objective and probative medical evidence 
preponderates against finding that the Veteran has an 
acquired psychiatric disorder related to his active military 
service.




3.  The Veteran's service-connected low back disability is 
not manifested by flexion of the thoracolumbar spine less 
than 61 degrees; or, a combined range of motion of the 
thoracolumbar spine less than 121 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; nor were any incapacitating episodes 
demonstrated.

4.  The Veteran has been diagnosed as having radiculopathy of 
the left lower extremity, manifested by slight weakness.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).

2.  The schedular criteria for an initial rating in excess of 
10 percent for a herniated disc at L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.159, 4.71a, Diagnostic Code 5243 
(2009).

3.  The schedular criteria for a separate rating of 10 
percent, and not higher, for radiculopathy of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 
4.124a, Diagnostic Code 8520 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  Prior to the initial adjudication of 
the claims, an RO letter dated in March 2005 informed the 
Veteran of all three elements for a claim of service 
connection as required by 38 C.F.R. § 3.159(b), as stated 
above.  By letter dated August 2006, he was also informed of 
how VA determines disability ratings and effective dates.  
Additional development letters were sent to the Veteran in 
January and March 2007.  The claims were readjudicated in a 
March 2009 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

With respect to the claim for a higher rating for the 
Veteran's low back disorder, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in March 2005 and August 
2006 was legally sufficient, VA's duty to notify on this 
issue has been satisfied.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records 
and VA medical treatment records were obtained, to the extent 
possible; he has not identified any relevant private medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

Regarding the Veteran's claim for an increased rating for his 
back disability, he was afforded a VA examination in November 
2008 to evaluate the current severity and all manifestations 
of his service-connected back disorder.  38 C.F.R. 
§ 3.159(c)(4).  The Board finds that this examination report 
is adequate for rating purposes as the claims file was 
reviewed, the examiner reviewed the pertinent history, 
examined the Veteran and provided clinical findings and 
diagnoses from which the Board can reach a fair 
determination.  The records satisfy 38 C.F.R. § 3.326.  

The Board acknowledges that the Veteran was not afforded a VA 
examination as part of the development of his service 
connection claim for PTSD.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symtoms of a current disability, the record indicates 
that the disability or signs or symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Here, in the absence of a verified stressor, there can be no 
valid diagnosis of PTSD and, hence, examination would be 
pointless.  Furthermore, the Board finds that an examination 
is not in order because there is no lay or medical evidence 
suggesting a connection between any psychiatric disorder and 
the Veteran's active military service.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The Veteran has not 
described any in-service stressor(s) or any continuity of 
psychiatric symptomatology since service.

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.


Service Connection

Pursuant to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Even if there is no record of 
psychoses in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after discharge from active duty.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV) is the 
governing manual criteria for diagnosing PTSD.  See 38 C.F.R. 
§ 4.125(a) (2009).

Turning to the evidence of record, the Veteran's discharge 
records do not show any combat related awards or decorations, 
nor has he alleged that he served in combat.  His Certificate 
of Release or Discharge from Active Duty (DD Form 214) in 
2004 reflects that his decorations and awards include the 
National Defense Service Medal, Global War on Terrorism 
Expeditionary Medal, Global War on Terrorism Service Medal, 
Armed Forces Reserve Medal with device, Army Service Ribbon, 
and the Louisiana War Cross.  Thus, credible supporting 
evidence that the claimed in-service stressor occurred is 
necessary.

If veteran did not serve in combat, or if the claimed 
stressor is not related to combat, as is the Veteran's claim, 
there must be independent evidence to corroborate his/her 
statement as to the occurrence of the claimed stressor.  See 
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The 
Veteran's statements alone cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an 
opinion by a medical health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
Veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190, 191 
(1991), Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
existence of an event alleged as a stressor that results in 
PTSD (though not the adequacy of the alleged event to cause 
PTSD) is an adjudicative, not a medical determination.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, supra.  This does not mean that he cannot 
establish that the alleged in-service events occurred; it 
only means that other "credible supporting evidence" from 
some source is necessary.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  Since there is a suggestion of PTSD here, it 
must be determined whether there is credible supporting 
evidence of the Veteran's alleged stressor, i.e., whether 
service records or other independent credible evidence 
corroborates the alleged stressor.  See Dizolgio, supra.

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in- 
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principi, 16 Vet. App. at 
124.

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated any in-service 
stressor such as to warrant a grant of service connection for 
PTSD.

A June 18, 2008 VA outpatient record indicates that a 
licensed practical nurse reported a positive PTSD screen of 
the Veteran.  However, when examined by a physician that day, 
the Veteran was described as not depressed or anxious and 
PTSD was not diagnosed.

Nevertheless, given the June 2008 report of a positive PTSD 
screen, the Board will focus on whether the Veteran's claimed 
stressor is verified.  The claimed stressor(s) apparently 
occurred during the Veteran's service in Afghanistan.  

However, the available service personnel records do not 
reflect any stressful event.  Service treatment records 
indicate that, in June 2004, he was treated in Bogram Army 
Hospital in Afghanistan for a back disorder that initially 
occurred in March 2004 in Louisiana.  

More significantly, no specifics of the incident(s) have been 
offered that would allow meaningful inquiry to verify the 
event and circumstances, despite repeated VA requests for 
detailed information on all stressor allegations.  The 
Veteran did not respond to the RO's March 2005 letter 
requesting that he provide the "specific details of the 
combat related incident(s)" that resulted in PTSD and did 
not return an enclosed questionnaire although there is no 
indication that he did not receive the letter.  While, in his 
July 2006 notice of disagreement, the Veteran said that he 
disagreed with the RO's denial of his claim based on evidence 
of traumatic events he suffered while serving in Afghanistan, 
he failed to provide any specifics of those events.  Nor did 
the Veteran reply to the RO's January and March 2007 letters 
that again requested that he provide the specifics of his 
alleged stressful event(s) in service.  There is no 
indication that he did not receive the letters.  

In Wood v. Derwinski, the Court stated that, in order to 
trigger the duty to assist, appellant must do more than 
passively wait for assistance when he has information 
essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The duty to assist is not always a one-way 
street.  Id.; nor is it a blind alley.  Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  Because the Veteran has not 
identified any specific stressor(s) or provided sufficient 
detail to enable verification of any claimed stressor(s), VA 
is unable to assist the Veteran in obtaining corroboration 
from official sources.  

Thus, in a May 2007 memorandum, the RO reported a formal 
finding of lack information required to corroborate 
stressor(s) associated with the Veteran's claim for service 
connection for PTSD.  The Board has no reason to dispute the 
RO's conclusion.

Moreover, the VA medical records are devoid of a diagnosis 
of, or treatment, for PTSD, other than the single reference 
to the June 2008 positive PTSD screen.  In the absence of any 
verified stressor event, there can be no valid diagnosis of 
PTSD.  In the absence of a valid diagnosis, service 
connection for PTSD cannot be granted.  The claim for service 
connection for PTSD must be denied.

Additionally, the record demonstrates that no psychiatric 
disorder was found in service or on separation from service.  
Although, when examined in September 2004 in conjunction with 
his medical board evaluation (MEB), the Veteran checked yes 
to having depression and worry from his mother's death in 
2002, a psychiatric disorder was not diagnosed on clinical 
examination.  Moreover, in the VA treatment records dated 
after the Veteran's separation from service, there was no 
showing that the Veteran had a diagnosed psychiatric 
disorder, other than the positive PTSD screening.  In short, 
no medical opinion or other medical evidence showing that the 
Veteran currently has an acquired psychiatric disorder (other 
than the positive PTSD screening) has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.

While the Veteran maintains that he has PTSD related to his 
active service, as a lay person he has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding diagnosis and causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  And 
although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, he is not competent to provide 
evidence as to more complex medical questions, as is the case 
here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the objective and 
probative evidence of record is against the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
including PTSD, and his claim must be denied.


Increased Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected back disability warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board notes that 
this is a situation where the Veteran has expressed 
continuous disagreement with the initial rating assignment.  
The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (holding that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2009). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under the General Rating Formula for rating spinal 
disabilities, a 10 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2009).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  Id., Note 
(1).  Under 38 C.F.R. § 4.124a, that addresses diseases of 
the peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at the most, 
the moderate degree.  Diagnostic Code 8520 states that an 
evaluation of 10 percent is assigned for mild incomplete 
paralysis.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See General Rating Formula, Note (2). 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.

Normal range of motion of the thoracolumbar spine includes 
flexion from zero to 90 degrees; and extension, bilateral 
lateral flexion, and bilateral rotation, all from zero to 30 
degrees.  38 C.F.R. § 4.71a, Plate V (2009).  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

The formula for rating intervertebral disc syndrome (IVDS) 
based on incapacitating episodes allows for an evaluation of 
10 percent for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  A 20 percent rating is assigned for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  Id.  For purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

The Veteran maintains that his back disability warrants a 
rating in excess of 10 percent.  However, here, there is no 
medical evidence of record to reflect that the Veteran had 
forward flexion of the thoracolumbar spine less than 61 
degrees, or a combined range of motion of the thoracolumbar 
spine less than 121 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Nor is there medical evidence of 
ankylosis of the spine.  Ankylosis, whether favorable or 
unfavorable, involves fixation of the spine.  Ankylosis is 
the immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. A- 
pp. 259 (1992).

When examined in September 2004 in conjunction with his MEB 
evaluation, the Veteran's lumbar spine was tender, with 
normal alignment and no deformities.  Range of motion was 
flexion to 90 degrees with extreme pain, extension to 15 
degrees, left side bend to 16 degrees, right side bend to 15 
degrees, right rotation to 35 degrees, and left rotation to 
38 degrees.   There was 4/5 strength of the left lower 
extremity and 5/5 strength of the right lower extremity.  The 
diagnosis was herniated disc at L5/S1 with lumbar 
radiculopathy.  He had daily pain and radiculopathy to the 
bilateral lower extremities.  

VA outpatient medical records, dated during 2007 and 2008, 
reflect the Veteran's report of, and treatment for, chronic 
back pain.  

A November 2007 VA neurosurgery consult note indicates that 
the Veteran had disc degeneration at L5-S1 and a neurosurgeon 
advised that the Veteran exhaust all other modalities of 
treatment before considering surgery.  In December 2007, the 
Veteran was evaluated by a physical therapist.
 
A VA January 2008 outpatient record, evidently prepared by a 
VA pain clinic physician, reflects that the Veteran ambulated 
with a mild antalgic gait with a small step.  There was no 
muscle atrophy and his muscle strength was essentially normal 
(5/5) in his upper and lower extremities.  Joint range of 
motion was within normal limits in all major joints with no 
joint instability, swelling, tenderness, or edema.  
Examination of the lumbar spine revealed limited flexion and 
extension.  Flexion produced pain at 20 degrees and extension 
produced pain on axial loading that was mild.  Straight leg 
test was positive on the left side with reproduction of back 
pain.  Pulsation was intact as was sensation to light touch.  
Motor coordination was within normal limits and reflexes were 
2+.  It was noted that results of a magnetic resonance image 
performed in October 2007 showed disk bulging at the L4-5 
level with disk protrusion and an annular tear at the L5-S1 
level, with no central canal stenosis noted.  The disk 
protrusion with annular tail at the L5 level was small and 
caused left foraminal stenosis.  The clinical impression was 
lumbar radiculitis/radiculopathy involving left L4-5, L5-S1 
level, and invterertebral disk degeneration.  The Veteran was 
given a lumbar support and advised to continue his current 
activity level and physical therapy, and to use his TENS 
unit.  He was not interested in surgery or injection 
treatment at that time   

In November 2008, the Veteran underwent VA examination of his 
spine.  According to the examination report, the Veteran 
complained of having continuous sharp and dull low back pain 
that radiated down his left leg for which he took prescribed 
pain medication daily and got fair response.  He did not have 
flare-ups but had chronic pain, with some occasional flare-
ups of pain down the left leg to the foot, with occasional 
numbness to the left heel.  He complained of left leg 
weakness, but denied bladder or bowel complaints, or erectile 
dysfunction.  He walked unassisted and did not use a cane or 
crutch.  He said he used a back brace at work (he was a 
boilermaker) and to occasionally sleep in, but did not wear 
it to the examination.  He was able to walk one quarter of a 
mile without difficulty and denied a history of unsteadiness 
or falls.  

Further, the Veteran's back condition affected his daily 
activities with bending, lifting, and sitting that worsened 
his back pain.  His eating, grooming, bathing, toileting, and 
dressing were unaffected by his back disability.  The 
Veteran's back affected his usual occupation with bending and 
lifting, and his recreational activities with bending, 
lifting, or prolonged sitting.

Objectively, the Veteran's spine, limbs, posture, gait, and 
curvature of the spine were normal.  Range of motion of the 
lumbar spine was forward flexion from 0 to 70 degrees, 
extension from 0 to 10 degrees, right and left lateral 
flexion and rotation were all from 0 to 15 degrees.  The 
Veteran's lumbar spine was painful on range of motion with 
forward flexion, extension backwards, and lateral flexion to 
the left.  Those activities made his back hurt more and 
caused some left leg pain.  There was subjective evidence of 
pain motion, with facial grimacing with flexion to the left, 
extension, and forward flexion.  There was no muscle spasm or 
guarding.  The Veteran had localized tenderness to the low 
lumbar spine area with radiation of tenderness down into the 
buttock area.  There were no postural abnormalities and no 
fixed deformities.  The musculature of the Veteran's back and 
neck were normal.  

As well, neurological examination findings revealed normal 
sensory examination throughout the Veteran's entire body.  
Motor examination revealed no atrophy in the arms and legs.  
The Veteran had some slight weakness on flexion and extension 
of the left leg.  Reflexes were 2+ and equal, bilaterally.  
Straight leg raising was positive with greatly increased pain 
on the left.  It was noted that the Veteran had an episode of 
IVDS in the past twelve months and was prescribed pain 
medication and also considered referral to a neurosurgeon for 
possible surgery.  He was not placed on bed rest.  The 
diagnosis was degenerative disk disease of the lumbar spine 
with radicular pain to the left leg.   

The Board finds that the Veteran's low back disorder does not 
warrant a rating in excess of 10 percent.  The objective 
medical evidence reflects that his spine disability is not 
manifested by forward flexion of the thoracolumbar spine less 
than 61 degrees, or the combined range of motion of the 
thoracolumbar spine less than 121 degrees to warrant an 
increased rating.  This is so, because during the November 
2008 VA examination, his forward flexion was to 70 degrees.  
The Board notes that, in January 2008, a VA clinic physician 
reported that lumbar flexion produced pain at 20 degrees; 
however, there was no indication as to what degree flexion 
was actually limited, as range of motion measurements were 
not reported.  There are no clinical records referable to 
muscle spasm or guarding.  In fact, the VA examiner in 
November 2008 stated that there was no muscle spasm or 
guarding.  Nor is there evidence of incapacitating episodes 
such as to warrant a rating in excess of 10 percent.  During 
the November 2008 VA examination, the Veteran specifically 
denied being placed on bed rest.

With regard to establishing loss of function due to pain, the 
provisions of the general rating schedule for spinal 
disorders are controlling whether or not there are symptoms 
of pain, and irrespective whether the pain radiates.  While 
the January 2008 VA clinic physician noted that the Veteran 
reported pain on flexion at 20 degrees, there is no 
indication that pain, due to disability of the lumbar spine, 
caused functional loss greater than that contemplated by the 
currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 
4.45; DeLuca.  A separate evaluation for pain is not for 
assignment.  Spurgeon.  Again, although pain was present at 
20 degrees the examiner did not report complete range of 
motion measurements, including flexion and extension, etc.  
And on examination in November 2008, the Veteran had forward 
flexion to 70 degrees.

The Veteran has reported having radiating pain down his left 
leg with occasional numbness to the left heel.  He had been 
diagnosed as having radiculopathy on the left.  In September 
2004, he had 4/5 strength of the left lower extremity.   
Neurological examination findings in January and November 
2008 included normal sensory findings, however, "slight 
weakness" on flexion and extension of the left leg was 
reported by the VA examiner.  These findings approximate the 
criteria for mild incomplete paralysis; therefore, a separate 
10 percent rating is warranted under DC 8520.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  There is no basis upon which 
to assign a higher evaluation for neurological manifestations 
of the Veteran's service-connected back disability, as again, 
neurological findings have been essentially normal with the 
exception of slight weakness of the left lower extremity.  
There have been no abnormal findings of the right lower 
extremity.  

Given the facts above, the Veteran's back disability does not 
warrant a rating in excess of 10 percent under any of the 
pertinent spine rating criteria.  However, a separate 10 
percent rating, and not higher, is warranted for 
radiculopathy of the left lower extremity.  

The Board has also considered whether the Veteran's back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The current schedular criteria adequately compensate the 
Veteran for the current level of disability and 
symptomatology of his back disorder, i.e., limited motion, 
pain, radiculopathy.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  Consequently, referral for extraschedular 
consideration is not warranted.

Finally, in view of the holding in Fenderson, the Board has 
considered whether the Veteran is entitled to a "staged" 
rating for his service-connected back disability, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time since the Veteran filed 
his original claim for service connection has the disability 
on appeal been more disabling than as currently rated under 
the present decision of the Board.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to an initial rating in excess of 10 percent for 
a herniated disc, L5-S1, is denied.

Entitlement to a separate 10 percent rating, and not higher, 
for radiculopathy of the left lower extremity is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.

	

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


